Brewer, J.:
I am unable to concur with my brethren in affirming the judgment in this case. To my mind the amount given by the jury is so largely in excess of any fair compensation for the injury as to call imperatively upon this court to interfere and set the verdict aside. I expressed my *500views in this respect fully in the opinion written when the case was here before, and when the verdict was one thousand dollars less than the present, and it is unnecessary to repeat them. The facts that great length of time has since elapsed, and that another jury has come to the same conclusion, are in my judgment no sufficient reasons for change. There is nothing in the record to show that the company is responsible for the delay. For aught that appears, the very magnitude of the plaintiff’s claim has been the only thing standing in the way of settlement, and if he had at the first demanded onljir a fair compensation for his injury it would have been paid without delay and without suit. Is it right to punish the company for not submitting to and paying an exorbitant claim, by mulcting it in a larger sum, until it is shown that the company refused to pay what was fair and right? Lapse of time furnishes no just ground for sustaining a verdict which otherwise would be an outrage. And while the opinion of a second jury is entitled to respect, and carries with it some weight, sufficient no doubt to support an award a few hundred dollars in excess of what would seem a fair compensation, yet when the amount is double or treble the sum which ought to be expected from even a large sympathy for the sufferer, and a large dislike to the corporation, a second verdict only makes plainer the necessity for judicial interference. If ten thousand dollars damages for the loss of the hand of a common laborer can be sustained, what limit can be placed when the injuries are such as sometimes occur in railroad accidents? I think the judgment should -be reversed.

By the Court:

Judgment affirmed.
[Note.—A petition for a rehearing of this case was filed on the part of the railroad company, on the 22d of January 1878, and was argued by J. P. Usher in support of the motion, and Thomas P. Fenlon in opposition. The motion was denied.]